Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 20, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was not available for employment.
The evidence before the Unemployment Insurance Appeal Board established that claimant left her normal labor market area where she had a job to return to, went to an area where she had no transportation and where job opportunities were limited, and that her search for work was not meaningful. Under the circumstances, the Board’s conclusion that claimant was unavailable for employment was supported by substantial evidence (see, Matter of Goodman [Catherwood], 33 AD2d 855; Matter of Gaede [Lubin], 9 AD2d 588).
Decision affirmed, without costs.
Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.